DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An action on the merits for claims 1-5 is set forth below.
Specification
The disclosure is objected to because of the following informalities: The specification recites an reference on p. 6 (fengrong Li 2014), however, does not provide a complete reference citation. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
.	The claims are drawn to early detection of gastric cancer comprising detecting an increase in the concentration of the methylated DNA sequence which comprise the promoter of reprimo like gene expression from any sample from any subject. 

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by full structure.  The specification has not provided which methylation levels would be functionally associated with gastric cancer however the claims are drawn to functionally determining in any species or samples.      
Ehrlich et al. (2002 Oncogene Vol 21 p. 5400) teaches that hypomethylation and hypermethylation of DNA are relative terms and demote less or more methylation (epigenetic feature) than in some standard DNA (p. 5400 last paragraph).  Ehrlich et al. teaches that there are considerable differences in the amounts and distribution of DNA methylation among different vertebrate tissues because DNA methylation is not only species-specific but also tissue-specific (p. 5400 last paragraph).  Therefore, the association in one species of detection of gastric cancer be extrapolated to any species predictably.  Because the distribution of DNA methylation varies between species it is not predictable that the same methylation status differences observed in one species is correlative in another species or any sample.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
	The skilled artisan cannot envision the detailed chemical structure of the encompassed methylated of any gene or gene fragment or methylation or expression of SEPTIN9 or any fragment in any of any species or samples that functionally determines prognosis. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for 
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.
In conclusion, the limited information provided regarding any increase in concentration of methylated DNA sequence of the promoter of Reprimo like gene expression in any patient based upon the detection of any sequence from any sample is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules encompassed by the claims.  Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are indefinite over the steps of claim 1.  In particular the claim requires a determination of “early detection of gastric cancer”.  The claim steps only require a step of “detecting an increased in the concentration of the methylated DNA sequence”.  Therefore it is not clear if the claim intends that the detection provides for “early detection” or if the claims require steps to determine the early detection.  Furthermore it is not clear the metes and bounds of the term “early”.  It is not clear which detections of gastric cancer would be considered early, if there is a particular limitation for a stage or a time frame that would constitute “early”. 
Claims 1-5 are indefinite. The term “increase” in claim 1 is a relative term which renders the claim indefinite. The term “increase” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As there is no comparison it is not clear which concentrations would be considered an “increase”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of detection methylation concentration does not integrate the judicial expectation.  he claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).   
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon  .

Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are detection methylation.  The dependent claims do not provide any further integration as the dependent clams encompass routine and conventional assays and samples.   Lin et al. (International journal of radiation 2010 Vol 78 p. S129 cited on IDS) Lin et al. teaches detection of an increase in concentration of the methylation DNA of the promoter region of RPRML from samples (276).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (International journal of radiation 2010 Vol 78 p. S129 cited on IDS).
 	With regard to Claim 1, Lin et al. teaches detection of a increase in concentration of the methylation DNA of the promoter region of RPRML from samples (276). Although Lin et al. does not teach early detection of gastric cancer, the claims only require the step of detection.  As Lin et al. teaches detection it teaches the breadth of the claims that detection would provide the result of detection of gastric cancer.   
	With regard to claim 3, Lin et al. teaches detection of the entire promoter region and as such would include all or part of SEQ ID No. 1.  
	With regard to claim 4, Lin et al. teaches MSP (276). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (International journal of radiation 2010 Vol 78 p. S129 cited on IDS) in view of Chinnaiyan et al. (US Patent Application Publication 2013/0022974 Jan 24, 2013)
Lin et al. teaches detection of an increase in concentration of the methylation DNA of the promoter region of RPRML from samples (276). Although Lin et al. does not teach early detection of gastric cancer, the claims only require the step of detection.  As Lin et al. teaches detection it teaches the breadth of the claims that detection would provide the result of detection of gastric cancer.   Lin et al. teaches detection of the entire promoter region and as such would include all or part of SEQ ID No. 1.  
However does not teach that the sample is from plasma.
With regard to claim 2, Chinnaiyan et al. teaches a method of detection methylation of promoter regions for cancer detection (pare 3-8).  Chinnaiyan et al teaches using plasma samples (para 8).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Lin et al. to use a known sample from a finite number of samples used for methylation detection including plasma taught by Chinnaiyan et al.  The ordinary artisan would have a reasonable expectation of success as Chinnaiyan et al. teaches that plasma samples can be used to detect methylation. 

 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (International journal of radiation 2010 Vol 78 p. S129 cited on IDS) in view of Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al (PCR Methods and Applications (1995) volume 4, pages s185-s194).	
Lin et al. teaches detection of an increase in concentration of the methylation DNA of the promoter region of RPRML from samples (276). Although Lin et al. does not teach early detection of gastric cancer, the claims only require the step of detection.  As Lin et al. teaches detection it teaches the breadth of the 
However does not teach the recited primers for MSP.
With regard to claim 5, the art at the time of filing teaches that designing of primers to detect particular known target regions is routine experimentation.  With regard to claim 5, Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, and GC content, melting temperature, PCR product length and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).										With regard to claims 5, Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).			
Therefore it would be prima facie obvious at the time of the effective filing date to design primers to detect methylation in the promoter using the guidance of Diffenbach and Roux. Thus, designing probes and primers to detect the recited genes that are known in the prior art is considered routine experimentation. Designing primers to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. 

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnaiyan et al. (US Patent Application Publication 2013/0022974 Jan 24, 2013)
With regard to claim 1, Chinnaiyan et al. teaches a method of detection methylation levels in the promoter regions of the gene (para 6).  Chinnaiyan et al suggests detection of the methylation of the promoter region of RPML (table 1).  Although Chinnaiyan et al. does not teach gastric cancer, the claims only requires concentration.  In particular the “increase” is interpreted as any level of methylation.  It would be prima facie obvious to modify Chinnaiyan et al. to detect the promoter region of RPML as suggested by the teaching.  Although Chinnaiyan et al. does not explicitly teach detection of the promoter of RPML, Chinnaiyan et al. teaches that this region (the promoter) would be the methylation levels.  
With regard to claim 2, Chinnaiyan et al. teaches a method of detection methylation of promoter regions for cancer detection (pare 3-8).  Chinnaiyan et al teaches using plasma samples (para 8).
	With regard to claim 3, Chinnaiyan et al. suggests  detection of the promoter region (para 6 table 1) and as such teaches the region that comprises the sequence of SEQ ID No. 1.  
 	With regard to claim 4, Chinnaiyan et al. teaches a method of bisulfite sequencing and pyrosequencing (para 110 and 122).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinnaiyan et al. (US Patent Application Publication 2013/0022974 Jan 24, 2013) in view of Lin et al. (International journal of radiation 2010 Vol 78 p. S129 cited on IDS) , Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al (PCR Methods and Applications (1995) volume 4, pages s185-s194).
 Chinnaiyan et al. teaches a method of detection methylation levels in the promoter regions of the gene (para 6).  Chinnaiyan et al suggests detection of the methylation of the promoter region of RPML (table 1).  Although Chinnaiyan et al. does not teach gastric cancer, the claims only requires concentration.  In particular the “increase” is interpreted as any level of methylation.  It would be prima facie obvious to modify Chinnaiyan et al. to detect the promoter region of RPML as suggested by the teaching.  Although Chinnaiyan et al. does not explicitly teach detection of the promoter of RPML, Chinnaiyan et al. teaches that this region (the promoter) would be the methylation levels.  

With regard to claim 5, Lin et al. teaches detection of an increase in concentration of the methylation DNA of the promoter region of RPRML from samples using MSP (276). Although Lin et al. does not teach early detection of gastric cancer, the claims only require the step of detection.  As Lin et al. teaches detection it teaches the breadth of the claims that detection would provide the result of detection of gastric cancer.   Lin et al. teaches detection of the entire promoter region and as such would include all or part of SEQ ID No. 1. Therefore it would be prima facie obvious to one of ordinary skill in the art at the effective filing date to modify the method of Chinnaiyan et al. to use a know methylation detection method including MSP with a reasonable expectation of detection methylation levels in a sample.    
With regard to claim 5, the art at the time of filing teaches that designing of primers to detect particular known target regions is routine experimentation.  With regard to claim 5, Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, and GC content, melting temperature, PCR product length and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).										With regard to claims 5, Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).			
Therefore it would be prima facie obvious at the time of the effective filing date to design primers to detect methylation in the promoter using the guidance of Diffenbach and Roux. Thus, designing probes and primers to detect the recited genes that are known in the prior art is considered routine experimentation. Designing primers to hybridize to specific targets, which are equivalents to those taught in the art, is routine experimentation. The prior art teaches the parameters and objectives involved in the 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634